SAWAYA, J.
Putnam County, the successful defendant in a negligent misrepresentation action, appeals the final order denying its motion to tax fees and costs against John and. Mary Edmunds, the plaintiffs. We affirm that part of the order denying attorney’s fees under section 768.79(1), Florida Statutes (2011), without further discussion. We reverse the part of the order denying costs under section 57.041(1), Florida Statutes (2011), and remand this case to the trial court to consider the costs claimed by Putnam County.
AFFIRMED in part; REVERSED in part; REMANDED.
LAWSON and EVANDER, JJ., concur.